DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 	Applicant is reminded to avoid using the term “are disclosed herein”.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “221” has been used to designate both an elongated  and a distal channel.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	The Examiner additionally notes that the detailed description of Applicant’s specification should be amended as well to reflect the change that remedies the discrepancy between 221 and 222 in their figures.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the depth adjustment mechanism" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the depth adjustment mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 17-18, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 2020/0170660).
 	Regarding claim 1, Bono et al. disclose a bone and tissue resection device (figure 1), comprising a stationary assembly including a housing (32), an elongated sleeve (57) extending distally from the housing, and a cutting region (see figure below) disposed distal to the sleeve; a drive assembly comprising a blade shaft (36) extending through the elongated sleeve, the blade shaft having a distal tip with a blade (38), wherein a cutting edge of the blade is configured to extend into the cutting region when the drive assembly advances distally relative to the stationary assembly (this is achieved as the blade is always extending into the cutting region when connected to the drive assembly regardless of its positioning, figure 1), and a drive mechanism (37 + 39) coupled to the blade shaft and configured to engage with a source of continuous 

    PNG
    media_image1.png
    482
    1081
    media_image1.png
    Greyscale
 	Regarding claim 17, Bono et al. disclose the drive assembly comprises a coupling (60) configured to be mechanically connected with a motor (52) providing the continuous rotational motion (¶39), the coupling configured to transfer rotational energy from the motor to the drive mechanism (¶39). 	Regarding claim 18, Bono et al. disclose the elongated sleeve is removably coupled to the stationary assembly (figures 5 and 14). 	Regarding claim 210, Bono et al. disclose a powered actuator (via 52) configured to move the drive assembly relative to the stationary assembly (¶36)..

 	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 2020/0170660) in view of DuBois et al. (US 8,292,909).Regarding claim 3, Bono et al. disclose the claimed including the stationary assembly comprising a handle (34) coupled to the housing (32).
 	However, Bono et al. are silent to the drive assembly comprising a trigger configured to receive a force to move the drive assembly relative to the stationary assembly.   	Rather, Bono et al. teach a switch (42, figure 1) which controls the operation of the tool in either an on/off manner and/or in a variable speed manner.
 	DuBois et al. teach a stationary assembly (20) comprising a handle (20 is a handle) coupled to the housing (22) and the drive assembly (30) comprises a trigger (26) configured to receive a force to move the drive assembly relative to that stationary assembly (20 + 22, column 10, line 60 – column 11, line 6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the device of Bono et al. to have the “switch” replaced by the trigger of DuBois et al. as it is a known alternative mechanism which when a force is applied to it moves the drive assembly relative to the stationary assembly..

Claims 3, 5-9, 11-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 2020/0170660) in view of Mani et al. (US 2015/0127013).
 	Regarding claim 3, Bono et al. disclose the claimed including the stationary assembly comprising a handle (34) coupled to the housing (32).
 	However, Bono et al. are silent to the drive assembly comprising a trigger configured to receive a force to move the drive assembly relative to the stationary assembly.   	Rather, Bono et al. teach a switch (42, figure 1) which controls the operation of the tool in either an on/off manner and/or in a variable speed manner.
 	Mani et al. teach a stationary assembly (25) comprising a handle (33) coupled to the housing (35) and the drive assembly (30) comprises a trigger (24) configured to receive a force to move the drive assembly relative to that stationary assembly (25 + 35, ¶29-31).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the device of Bono et al. to have the “switch” replaced by the trigger of Mani et al. as it is a known alternative mechanism which when a force is applied to it moves the drive assembly relative to the stationary assembly. 	Regarding claim 5, Bono et al. in view of Mani disclose that the trigger (24 of Mani) is positioned proximal to the handle (figure 1(a)).
 	Mani et al. teach a handle (35) coupled to the housing (25) and the drive and a trigger assembly (24) configured to move with respect to the handle (¶29-31) the trigger assembly configured to receive a force (the user squeezing 24) to move the trigger assembly and transfer the force to the drive assembly (30, ¶29-31) to move the drive assembly (¶29-31).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the device of Bono et al. to have the “switch” replaced by the trigger of Mani et al. as it is a known alternative mechanism which when a force is applied to it moves the drive assembly relative to the stationary assembly.
 	Regarding claim 7, Bono et al. disclose the stationary assembly comprises a linear actuator (80 + 81, ¶41) or alternatively (figure 17) configured to deliver linear motion to the drive assembly, and wherein the trigger assembly is operatively coupled with the linear actuator (¶41) or alternatively (¶51). 	Regarding claim 8, Bono et al. disclose the linear actuator is a rack and pinion system (figure 17) comprising a first rack (339, figure 17/300, figure 17) configured to be 
 	Regarding claim 11, Bono et al. in view of Mani et al. disclose the trigger assembly comprises an actuation lever (26 of Mani) and a trigger (24 of Mani); and wherein the actuation lever is configured to engage with the drive assembly (when the “switch” of Bono is modified to be a trigger assembly as taught by Mani) and translate the drive assembly distally when the trigger is moved towards the handle.
 	Regarding claim 12, Bono et al. in view of Mani et al. disclose wherein the trigger assembly is configured to rotate about an axis perpendicular to the longitudinal axis of the stationary assembly (see figure below, trigger rotates around the pin which connects it to the stationary assembly).  	Regarding claim 13, Bono et al. in view of Mani et al. disclose that the handle extends along a longitudinal axis of the stationary assembly (see figure below); and wherein the trigger assembly is configured to translate along an axis (see figure below) perpendicular to the longitudinal axis of the stationary assembly.

    PNG
    media_image2.png
    381
    854
    media_image2.png
    Greyscale
 	Regarding claim 22, Bono et al. in view of Mani et al. a trigger (24 of Mani) operatively coupled with the powered actuator (52, of Bono, via the substitution of the generic “switch” of Bono for the trigger of Mani) and configured to control movement of the drive assembly using the powered actuator (the trigger controls the on/off or operating level/speed of the tool). 	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 2020/0170660) in view of Larsen et al. (US 5,873,886).
 	Regarding claim 14, Bono et al. disclose the claimed invention except for the drive assembly housing having one or more mating features; wherein the housing of the stationary assembly includes one or more corresponding mating features; and the corresponding mating features of the stationary assembly are arranged to be removalby coupled with the mating features of the drive assembly and when coupled, retain the drive assembly to the stationary assembly.

 	Regarding claim 15, Bono et al. in view of Larsen et al. disclose the corresponding mating features of the stationary assembly are configured to slidably couple to the mating feature of the drive assembly such that the drive assembly is able to translate proximally and distally along a longitudinal axis of the stationary assembly (figures 1-2, 4, 5-8).
 	Regarding claim 16, Bono et al. in view of Larsen et al. disclose the corresponding mating features of the stationary assembly include one or more guide .
 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 2020/0170660) in view of Leguidleguid et al. (US 2014/0276848).
 	Regarding claim 29, Bono et al. disclose the claimed invention except for the shield being configured to detect nerves within a path of the cutting edge using EMG or MMG.
 	Leguidleguid et al. disclose a bone and tissue resection device (figures 1-10B) wherein a shield (¶53 “elongate body”) configured to detect nerves within a path of the cutting edge using EMG (¶53) as it assists avoiding the accidental cutting and contact with surrounding nerves.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the shield of Bono et al. to include a sensor to detect an EMG response as it assist in assists avoiding the accidental cutting and contact with surrounding nerves.

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775